 

. Case 1:20-cv-05253-JPO Document 18

CE i Wie 7

!
Ino
ay sep 15 2020 |)

UNITED STATE DISTIRC COURT

SOUTHERN DISTRICT OF NEW YORK PRO SE OFFICE

MAYRA JOSENIA FERREYRA

 

 

SANTOS Plaintiff, 20-cv-5253 (JPO) =
Ss 2
m mM
2 Oo
CARINA VILLALONA and — =
—
MAYOBANEX VILLALONA, - m
Defendants. Y

 

MOTION TO SET ASIDE, CONTINUANCE AND NOT TO ENTER
DEFAULT

Honorable J. PAUL OETKEN, District Judge:

We Started Communications with the Plaintiff Attorneys in order to Settle this
case. We are a family of six, we have four children.

Mayobanex Villalona is a survivor of a Kidney transplant and has been on
disability for almost 12 years. We have limited financials resources, Were below
the poverty guidelines for the size of our family. We have not been able to retain
counsel Due to the Covid 19 Pandemic and health issues. |

We are Respectfully asking the Court to allow us at least (Thirty to ninety Days for
us to Provide to attorney’s plaintiff the supporting documents to settle this Case.’
We will comply with any recommendations by the court and cooperate with an; y
instructions.

Respectfully Submitted,
7 iy State of New York
DAN Melon “County of "Aled yeh

Carina Villalona- Pro Se —“ On this _--day of Wik
, HA NobAnicK ViKLALONP sexe kqown tobe the individual () described in und who

-Mayobanex, Villalona Pro Se
: exeoutid th: foregoing Anieed and acknowledged that he/shethey executed the same.

 

 

ANTHONY RUDOLPH HUSBANDS
Notary Public, State of New York.
No. OTHLIEI0G390
_ fa Public Signature Qualified in Kings County

Commission Expires June 23,2022

 
